Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 19-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (US 2017/0197473 A1) in view of Matsumoto (US 2009/0320981 a1), Nemoto (JP2010126046 A) and further in view of Jung (KR445685). 
Regarding claim 12 and 15, Kurosawa teaches a pneumatic vehicle tire defining a circumferential direction (figure 1), the pneumatic vehicle tire comprising: a tread having a plurality of block rows (5, 6, 7) which run in encircling fashion in a circumferential direction, said plurality of block rows separated by circumferential grooves (3,4) and said plurality of block 
Kurosawa does not explicitly disclose the profile depth and two connection steps of the different heights of the grooves. Analogous blind groove art, Matsumoto, teaches a transverse grooves (4,7) and  blind grooves (7) each having a groove profile depth which is smaller than said circumferential groove profile depth (T) (figure 3); said transverse grooves and said blind grooves each having a groove profile depth  (h2) which is smaller than said circumferential groove profile depth (T) due to a corresponding connection of corresponding ones of said profile blocks, which are mutually adjacent in the circumferential direction, and of said profile ribs, structured in the manner of profile blocks, which are mutually adjacent in the circumferential direction, and of said profile ribs structured in the manner of the profile blocks, which are mutually adjacent in the circumferential direction, wherein said connection has at least two connection steps of different height (figure 3); and said at least two connection steps including a lowest connection step formed in each case at region in which the corresponding one of said transverse grooves and said blind grooves open into said circumferential grooves and further including a highest connection step formed in said transverse grooves in a middle region thereof in said blind grooves in an inner end region thereof. 
Matsumoto further discloses the highest connection step has a step surface which at least 30% larger than a step surface of said lowest connection step and highest connection step has a height which amounts to 35-65% of said circumferential groove profile depth [0033]. Matsumoto also discloses the height of the highest step is greater than 1.0 mm [0029]. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated at least two connection steps, as taught by Matsumoto into the tire taught by Kurosawa for the benefit of driving stability and braking performance [0006].
Although Kurosawa and Matsumoto do not explicitly disclose the extent lengths, analogous lug groove tire art, Nemoto, depicts lateral grooves with two connection steps with different heights with extent lengths in the circumferential direction (figures 3 and 4). Nemoto further states the lengths of the raised portion is in a range of 50-70% in order to balance rigidity and drainage property [0015], which overlaps with Applicant’s claimed range of 60-80% of the extent length. Figure 3 depicts the highest connection step is formed over 60-80% of the extent length of the transverse groove and lowest connection step has a step surface having a first extent in the circumferential direction and a second extend in a direction of extent of the corresponding transverse groove or blind groove; and said first extent is greater than said second extent.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included highest connection step is formed over 60-80% extent lengths of the transverse groove and first extent is greater than said second extent, 
As for the web running on the step surface, it is conventionally known in the tire art to have stone ejectors in the groove bottoms. Analogous art, Jung, discloses the use of stone ejectors with varying height. Jung further states the multiple stone ejectors (10) has inclination and the multiple stone ejectors have protruding portions (claim 1). The stone ejects read on the Applicant’s web.  Further, figure 2 depicts the stone ejectors Jung discloses the stone ejectors formed directly adjacent to a step edge.  Jung discloses the stone ejectors are 10-50% of the depth range (4th paragraph under means to solve the problem) and the width of the stone ejector is 60% of the width (claim 10). Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated webs with bases amounting to 0.5-1.0 mm as taught by Jung, into the tire taught by Kurosawa and Matsumoto in order to prevent the damage of the belt and increase the lifespan of the tire (abstract). 
Regarding claim 13
Regarding claim 23, Kurosawa discloses the invention can be used in any tires [0025] while Matsumoto discloses the tire can be used in all terrain tires or an off-road tires [0036].

Claims 14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (US 2017/0197473 A1) in view of Matsumoto (US 2009/0320981 a1) and Nemoto (JP2010126046 A) and further in view of Jung (KR445685) and Shibai (US 2019/0061431 A1).
Regarding claim 14, Kurosawa is silent to the height of the lowest connection step in step. Analogous art blind groove art, Shibai discloses Dz (lowest connection step) is greater than the depth Dr and less than a depth Dsh of the shoulder main groove that the lug groove opens to. By setting the depth Dz of the lug groove at the communicating portion in the range described above, a decrease in wet performance when the pneumatic tire is worn can be effectively suppressed [0055]. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Therefore, it would have been obvious to one having ordinary skill to optimize the lowest connection step in order balance wet performance and tear.
Regarding claim 16, Kurosawa is silent to the highest connection step is at least 30% larger than a step surface of the lowest connection step. Analogous blind groove art, Shibai, discloses a relationship of 0.40 x Dr<Dy<0.85 x Dr and satisfies the claim limitation the highest 
Regarding claim 19, Shibai discloses the highest connection step has a height which amounts to 30-40% of the circumferential groove profile depth [0058] and rises in the direction of a blind groove end and is up to 1.0 mm greater at said blind groove end [0047]. It would have bene obvious to one having ordinary skill in the art to have modified the tire taught by Kurosawa with the highest connection step has a height which amounts to 30-40% of the circumferential groove profile depth in order to balance rigidity and uneven wear resistance. 
Regarding claim 20, Shibai’s figure 5 depicts the heights of the steps extending at an angle between 10-30°. Furthermore, the lug grooves are in a range of 25-75° [0026], which falls into applicant’s range. Since the lug grooves are in the Applicant’s range, the steps in itself would also fall into the same range.  MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate steps extending at an angle between 10-30°, as taught by Shibai, in the tire taught by Kurosawa, in order to balance steering stability and braking performance [0006]. 
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the webs used by Applicant are for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As for Applicant’s argument “the ejectors 10 of Jung are not the first and second web of claim 12, as formed,” neither Applicant nor Jung are claiming the process of how the ejectors or webs are formed. Apparatus claims are limited by the structure and not the way it is formed.  
Figure 2 depicts the stone ejectors Jung discloses the stone ejectors formed directly adjacent to a step edge. The original document Examiner attached in the previous non-final were missing figures 2-4. Examiner has attached the complete document. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743